Citation Nr: 0301724	
Decision Date: 01/29/03    Archive Date: 02/07/03	

DOCKET NO.  95-28 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for left 
temporal seizures, currently evaluated as 40 percent 
disabling. 

2.  Entitlement to an increased initial (compensable) rating 
for dyshidrosis of the hands. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1989 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
a left temporal seizure disorder, assigning a 20 percent 
evaluation from July 30, 1994, and granting service 
connection for dyshidrosis of the hands, assigning a 
noncompensable evaluation from July 30, 1994.  A January 1998 
RO decision granted a 40 percent evaluation for left temporal 
seizure disorder from July 30, 1994.

The appeal has been remanded by the Board in September 1997 
and May 1999.


FINDINGS OF FACT

1.  The veteran's left temporary seizure disorder has been 
manifested by no more than one major seizure in the prior six 
months or two in the last year throughout the veteran's 
appeal.

2.  The veteran's dyshidrosis of the hands has been 
manifested by no more than slight, if any, exfoliation, 
exudation, or itching of a small area of the hands, 
consisting of less than 5 percent of the hands, and no more 
than topical therapy has been required during any 12-month 
period throughout the course of the veteran's appeal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent 
have not been met from July 30, 1994.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); (38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 8911, 8914 
(2002).

2.  The criteria for a compensable evaluation for dyshidrosis 
of the hands have not been met from July 30, 1994.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 7806 (prior 
to and from August 30, 2002) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

The veteran and his representative have been provided with a 
statement of the case, supplemental statements of the case, 
and letters, including a January 2002 letter, informing them 
of the governing legal criteria, the evidence necessary to 
substantiate the veteran's claims, the evidence considered, 
evidentiary development obligations under the VCAA, and the 
reasons for the evaluations assigned to the veteran's 
disabilities.  In essence the matter of "which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant" has been 
addressed.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been afforded a VA examination and treatment 
records have been obtained.  The Board's most recent remand 
was for the purpose of affording the veteran additional VA 
examinations.  The record indicates that the veteran was 
scheduled for these examinations, but failed to report.  It 
is observed that the rating criteria for the evaluation of 
skin disorders has been changed during the course of the 
veteran's appeal.  See 67 Fed. Reg. 49, 590-49, 599 (July 31, 
2002) (effective August 30, 2002).  The record does not 
indicate that the veteran has been previously informed of 
this recent change.  However, a review of the applicable 
Diagnostic Code 7806 indicates that its application to the 
facts in this case does not result in any different 
evaluation than has been assigned for his dyshidrosis of the 
hands.  Therefore, it is concluded that the VA has complied 
with the VCAA and the Board may now proceed, without 
prejudice to the veteran, because there is no indication that 
any further notification or development could be undertaken, 
that would be of benefit to the veteran, that has not already 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

Seizure Disorder.

The report of a September 1994 VA medical examination 
reflects that the veteran reported that his first seizure 
occurred in March 1992.  He was placed on medication which 
was subsequently discontinued.  He then had another seizure 
in November 1993 and was again placed on medication.  He 
subsequently had had two seizures.  Neurological evaluation 
was normal and the diagnosis was seizure disorder.

During the veteran's personal hearing in April 1997, he 
testified that he had had seizures in June and July 1994.  He 
indicated he believed that these should be taken into 
consideration in awarding him a 40 percent evaluation, which 
was subsequently awarded retroactive to September 30, 1994.  
He indicated that his seizure disorder did not interfere with 
his current employment.

A September 1995 VA outpatient treatment record reflects that 
the veteran reported having had a recent seizure.  A December 
1998 VA treatment record reflects that the veteran reported 
having had a seizure in July 1998 and another in September 
1998.  It indicates that an EEG was normal.

The veteran's left temporal seizure disorder has been 
evaluated under the provisions of Diagnostic Code 8911.  
Diagnostic Code 8911 provides that a 40 percent evaluation 
will be assigned where there has been at least one major 
seizure in the last six months or two in the last year; or 
averaging at least 5 to 8 minor seizures weekly.  A 60 
percent evaluation will be assigned where there is an average 
of at least one major seizure in four months over the last 
year; or 9 to 10 minor seizures per week.  

Neither the competent medical evidence nor the veteran's 
testimony or statements reflect that his seizures have 
occurred at a frequency greater than two per year and have 
never indicated that he has had at least one major seizure in 
four months during a one-year period.  All of the competent 
medical evidence and testimony and statements reflect that 
the veteran's seizures occur at a frequency more nearly 
approximating the criteria for a 40 percent evaluation.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 40 percent that has been assigned 
for the veteran's left temporal seizure disorder.

Dyshidrosis

The report of a September 1994 VA examination reflects that 
the veteran reported that his hands were intermittently dry 
and scaly.  On examination there were minimal scales on two 
fingers of his hands.  The veteran indicated that this was a 
phase of relative quiescence at that time.  The diagnosis did 
not address dyshidrosis of the hands.  VA treatment records 
do not reflect any treatment for dyshidrosis of the hands.

During the veteran's personal hearing, in April 1997, he 
indicated that his hands were in a mild to moderate state at 
that time, being more or less limited to his fingertips.  He 
indicated that at times there would be blistering, but no 
fluid.  At that time he was not using any medication, but had 
been given medication in the past.  Medication consisted of a 
cream that did help.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating skin disorders was changed, effective 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  However, 
the new rating criteria cannot have retroactive application 
prior to August 30, 2002.  38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected dyshidrosis of the hands under 
the old criteria both prior to and from August 30, 2002, and 
under the new criteria as well from August 30, 2002.

The veteran's service-connected dyshidrosis of the hands has 
been evaluated under Diagnostic Code 7806.  Prior to August 
30, 2002, Diagnostic Code 7806 provided that a noncompensable 
evaluation would be assigned for eczema where there was 
slight, if any, exfoliation, exudation, or itching if on a 
nonexposed surface or small area.  A 10 percent evaluation 
would be assigned where there was exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
From August 30, 2002, Diagnostic Code 7806 provides that a 
noncompensable evaluation will be assigned if dermatitis or 
eczema involves less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected and no more 
than topical therapy was required during the past 12-month 
period.  A 10 percent evaluation will be assigned where at 
least 5 percent, but less than 20 percent of the entire body 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.

The record indicates that the veteran's dyshidrosis of the 
hands does not involve symptoms that would approximate more 
than slight, if any, exfoliation, exudation, or itching of a 
small exposed area.  Therefore, a preponderance of the 
evidence is against a compensable evaluation for his 
dyshidrosis of the hands during the entire appeal under the 
rating criteria in effect prior to August 30, 2002.  Further, 
there is no evidence that the veteran has required more than 
topical therapy and all of the evidence indicates that less 
than 5 percent of the entire body is involved.  Also, all of 
the evidence indicates that less than 5 percent of the 
exposed area affected is involved, noting that on examination 
there were scales on only two of the fingers.  While the 
veteran has indicated that his symptoms vary, there is no 
competent medical evidence indicating that more than 5 
percent of exposed areas are affected and the veteran failed 
to report for a relatively recently scheduled examination.  
Therefore, a preponderance of the evidence is against a 
compensable evaluation under the diagnostic criteria in 
effect from August 30, 2002.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular Rating Schedule, noting that 
the veteran has not received inpatient or outpatient care for 
his dyshidrosis of the hands and that neither his seizure 
disorder or dyshidrosis of the hands have caused marked 
interference with his employment.


ORDER

An initial evaluation greater than 40 percent for left 
temporal seizures is denied.

An initial compensable evaluation for dyshidrosis of the 
hands is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

